 

Reply to Southern Division Address

UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
OFFICE OF THE CLERK

Felicia C, Cannon, Clerk of Court
Elizabeth B. Snowden, Chief Deputy
Catherine Stavlas. Chief Deputy

 

December 4, 2018

Donna M B King

Law Office of Donna M B King LLC
309 W Pennsylvania Ave

Towson, MD 21204

Re: Case No. 8:18-cv-01301-CBD

Dear Counsel/Party:

The Clerk received your Designation on November 28, 2018; however, it is deficient in
the area(s) checked below and is being returned to you, at the direction of the presiding judge.

Noncompliance with L.R. 101 or 102
[] Member of bar has not signed the document.

[-] Business entities other than sole
proprietorships must be represented by
counsel.

Noncompliance with L.R. 104 or 105

Discovery materials should not be filed unless
in support of a motion or by court order.

L] Discovery motion filed contrary to L.R. 104.7.

(J Motion to compel filed contrary to L.R. 104.8.

cc: Other counsel/party
Return pleading letter (Rev. 02/2011)

Noncompliance with L.R. 102 and FRCivP 5
CL] Certificate of service not affixed to document.

[] Certificate of service not dated and/or not
signed.

Miscellaneous
] Document does not contain original signature.

[] Document relates to more than one file.
Original and appropriate copies are required
for each file unless the cases have been
consolidated for all purposes.

[] Offer of judgment should not be filed with the
Court until it has been accepted. Fed. R. Civ.

P. 68.
B s1J7& kfiiv

(Date
United States Magistrate Judge

Charles B. Day

Northern Division * 4228 U.S. Courthouse * 101 W. Lombard Street * Baltimore, Maryland 21201+ 410-962-2600
Southern Division * 200 U.S. Courthouse * 6500 Cherrywood Lane * Greenbelt, Maryland 20770 + 301-344-0660

Visit the U.S. District Court's Website at www.mdd.uscourts.gov
